DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/17/2020.  As directed by the amendment: claims 1, 2, 9, 10 has been added, claim 16 has been cancelled, and claim 21 has been added.  Thus, claims 1 – 15, and 17 – 21 are presently pending in this application with claims 10 – 15 and 17 – 19 currently withdrawn from consideration.

Response to Arguments
Applicant’s arguments, see pages 7 – 10, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1 – 9 and 20 under 103 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hofling (U.S. 5,354,279) in view of Foster (U.S. 2015/0005740).  Matheny (U.S. 2014/0088502) is still relied on to teach the controller for controlling rate of delivery and timing of release of the therapeutic agent and the chamber containing the therapeutic agent similar to the previous ground of rejection. 
See rejections below for more details.

Claim Rejections - 35 USC § 112
All previous rejection have been overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofling (U.S. 5,354,279) in view of Foster (U.S. 2015/0005740).
Regarding claim 1, Hofling teaches a system for delivery of a therapeutic agent through a catheter to target tissue (Figures 1 – 7), the system comprising: 
an injection catheter having a head (14) at a distal end, a proximal end opposite the distal end, and a shaft extending between the distal and proximal ends; 
a plurality of needles (26) disposed in the catheter head movably between a retracted position in which the needles are located within the catheter head and an extended position in which front ends of the needles project from the catheter head through openings formed therein (Figures 1 and 2), 
each of the plurality of needles being hollow so as to have a needle passage (hollow needles as discussed in Col. 4, line 19 – 35); 
a multi-lumen hose (20) upon which the needles are mounted (Figures 1 and 2), the multi-lumen hose longitudinally movably supported within the catheter and having a plurality of individual passages, each of the plurality of individual passages in fluid communication with a respective one of the needle passages (Col. 4, line 19 – 35, Figures 1 and 2); 
an activation mechanism (32) on the catheter shaft for longitudinally moving the multi-lumen hose to selectively deploy the needles into the extended position and retracted position, the activation mechanism operatively associated with the catheter shaft and the multi-lumen hose (Col. 5, line 21 – 42); 
However, Hofling does not teach that the activation mechanism including 
a movable part including a threaded thrust plunger, the multi-lumen hose affixed to the thrust plunger at the catheter proximal end, 
a stationary part affixed to the catheter shaft and including a cylinder sized to slidingly receive the thrust plunger, 
a rotatable threaded nut captured by the stationary part and threadably engaged with the thrust plunger to cause the thrust plunger part to slide within the cylinder when the nut is rotated to thereby move the multi-lumen hose and mounted needles distally and proximally within the catheter shaft.
Foster teaches an injection device similar to Hofling and the current application, further including that the activation mechanism (Figures 2A and 2B) including 
a movable part (230) including a threaded thrust plunger (shaft 230 with external threads 226 as discussed in paragraph [0039]), the multi-lumen hose affixed to the thrust plunger at the catheter proximal end (“the shaft 230 may be coupled to a proximal end of the inner member 212” as seen in paragraph [0039];  Examiner notes that it would be obvious to one having ordinary skill in the art that in the combined system of Hofling and Foster, the multi-lumen hose as taught by Hofling would be affixed to the thrust plunger at the catheter proximal end in a similar manner as disclosed in paragraph [0039] by Foster), 
a stationary part (207) affixed to the catheter shaft (210) and including a cylinder sized to slidingly receive the thrust plunger (Figures 2A and 2B, paragraph [0039]), 
a rotatable threaded nut (threads in recess 231 in housing 207 as discussed in paragraph [0039]) captured by the stationary part and threadably engaged with the thrust plunger to cause the thrust plunger part to slide within the cylinder when the nut is rotated to thereby move the multi-lumen hose and mounted needles distally and proximally within the catheter shaft (as discussed in paragraph [0039]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use the activation mechanism of Foster (including a movable part, a stationary part, and a rotatable threaded nut as described above) in place of the activation mechanism in the device of Hofling in order to provide enhanced or proper depth control and may facilitate or ensure that the substance is injected at the desired depth within the tissue (paragraph [0060]).

Claim(s) 21, and 2 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofling (U.S. 5,354,279) in view of Foster (U.S. 2015/0005740), and in view of Matheny (U.S. 2014/0088502).
Regarding claim 21, Hofling and Foster teach claim 1 as seen above.
However, Hofling and Foster do not teach an automated delivery device having a controller for controlling rate of delivery and timing of release of the therapeutic agent and at least one chamber containing the therapeutic agent, each of the at least one chamber having an outlet in fluid communication with one of the individual passages for transmitting the therapeutic agent to the needles for injection into the target tissue.
Matheny teaches a device similar to Hofling, Foster, and the current application, further including an automated delivery device having a controller (60) for controlling rate of delivery and timing of release of the therapeutic agent (abstract, paragraphs [0111] and [0126]) and at least one chamber (34) containing the therapeutic agent, each of the at least one chamber having an outlet in fluid communication with one of the individual passages for transmitting the therapeutic agent to the needles for injection into the target tissue (abstract).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine automated delivery features of Matheny as discussed above with the combined system of Hofling and Foster in order to control the volume of the therapeutic agent discharged from the needles (abstract).
Regarding claim 2, Matheny teaches that the at least one chamber includes a first chamber (34) having a first syringe body and a first plunger (40); and a second chamber (34) having a second syringe body and a second plunger (40) and wherein the controller is coupled to the first and second plungers for controlling rate of delivery and timing of release of the therapeutic agent as shown in Figures 3 and 4A and discussed in paragraphs [0074], [0097], [0111] and [0126].  Examiner notes that these features with regard to the at least one chamber and the engagement between the plunger (as part of the chamber as discussed above) and the controller are part of the modification in the combined system of Hofling and Foster as described with regard to claim 1 above.  Further, these features are also necessary in allowing the controller to perform the function as described in claim 21 above since they are the required mechanical parts and connection that would allow the controller to control the rate of delivery and timing of release of the therapeutic agent.
Regarding claim 3, Matheny teaches that the first syringe body contains a first component of the therapeutic agent and the second syringe body contains a second component of the therapeutic agent (paragraphs [0145] – [0163]).
Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features as described above of Matheny with the combined system of Hofling, Foster, and Matheny in order to treat damaged or diseased tissue (paragraph [0146]).  Further, the claim would have been obvious because the substitution of one known element (the therapeutic agents as discussed by Matheny) for another (the therapeutic agents as discussed by Hofling) would have yielded predictable results to one of ordinary skill in the art at the time of the application was filed.
Regarding claim 4, Matheny teaches that the first syringe body contains a first therapeutic agent and the second syringe body contains a second therapeutic agent (paragraphs [0145] – [0163]).
Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features as described above of Matheny with the combined system of Hofling, Foster, and Matheny in order to treat damaged or diseased tissue (paragraph [0146]).  Further, the claim would have been obvious because the substitution of one known element (the therapeutic agents as discussed by Matheny) for another (the therapeutic agents as discussed by Hofling) would have yielded predictable results to one of ordinary skill in the art at the time of the application was filed.
Regarding claim 5, Matheny teaches that the first and second plungers are coupled to a pusher (44) for moving the first and second plungers (Figure 1, paragraph [0074]).  Examiner notes that the feature of a pusher and the engagement between the plunger and the pusher are necessary in allowing the controller to perform the function as described in claim 1 above since they are the required mechanical parts and connection that would allow the controller to control the rate of delivery and timing of release of the therapeutic agent.

Claims 6 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofling (U.S. 5,354,279) in view of Foster (U.S. 2015/0005740), in view of Matheny (U.S. 2014/0088502), and in view of Azzolini (U.S. 2005/0177109).
Regarding claims 6 – 9, Hofling, Foster, and Matheny teach claim 5 as seen above.
However, Hofling, Foster, and Matheny does not specify that a motor controlled by the controller for effecting movement of the pusher, the motor coupled to the pusher; wherein a drive screw couples the motor to the pusher; wherein the pusher has a first portion coupled to the first plunger and a second portion coupled to the second plunger, with the first portion separately movable from the second portion; and wherein the first portion of the pusher is coupled to a first motor and the second portion of the pusher is coupled to a second motor.
Azzolini teaches a device similar to Hofling, Foster, Matheny, and the current application, further including that a motor controlled by the controller for effecting movement of the pusher, the motor coupled to the pusher (motor means 34 and pushers 36 as discussed in paragraphs [0046] and [0047] and as shown in Figure 2); wherein a drive screw (31) couples the motor to the pusher (paragraphs [0046] and [0047]); wherein the pusher has a first portion (9) coupled to the first plunger (8b) and a second portion (6) coupled to the second plunger (4b), with the first portion separately movable from the second portion; and wherein the first portion of the pusher (9) is coupled to a first motor and the second portion of the pusher (6) is coupled to a second motor as shown in Figure 2 and discussed in paragraph [0046].  Examiner notes that the first portion is capable of being separately movable from the second portion by operating the motor means 34 associated with each portions with regard to claim 8.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Azzolini as described above with the combined system of Hofling, Foster, and Matheny in order to infuse the liquid uniformly and constantly, and to reduce labor use and costs while limit errors in performing mixing (paragraph [0013]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofling (U.S. 5,354,279) in view of Foster (U.S. 2015/0005740), and in view of Altman (U.S. 2002/0177772).
Regarding claim 20, Hofling and Foster teach claim 1 as seen above.
However, Hofling and Foster do not specify that the distal end of the catheter has a radio-opaque marker to determine the position, rotation and angle of the distal end and determine whether the needles are extended or retracted, and wherein the therapeutic agent is mixed with or interspersed with contrast agents during or after delivery of the therapeutic agent to the target tissue to visualize delivery.
Altman teaches a device similar to Hofling, Foster, and the current application, further including that the distal end of the catheter has a radio-opaque marker (at fixation structure 114 and fixed structure 130 as discussed in paragraph [0073]) to determine the position, rotation and angle of the distal end and determine whether the needles are extended or retracted (paragraphs [0073] and [0101]), and wherein the therapeutic agent is mixed with or interspersed with contrast agents during or after delivery of the therapeutic agent to the target tissue to visualize delivery (paragraph [0101]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Altman as described with the combined system of Hofling and Foster in order to ensure proper placement of the system at the treatment site (paragraph [0101]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783